OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of unlawful possession of a narcotic drug, to-wit: marihuana. Punishment was assessed at fifteen years.
The sufficiency of the evidence is not challenged. Suffice it to say that the appellant was arrested after he was seen trying to break into a house. A resident of the house called the officers who arrested the appellant and searched him, the search revealing that he possessed marihuana.
The sole ground of error is a complaint that the retained counsel at trial was ineffective.
The record herein has been reviewed and we cannot conclude that there was ineffective assistance of counsel. The record does not support or reflect any willful misconduct by the employed counsel without appellant’s knowledge which amounts to a breach of the legal duty of an attorney. Further, counsel being retained, any claim of incompetency or lack of effective assistance on the part of counsel cannot be imputed to the state. Sellers v. State, Tex.Cr.App., 492 S.W.2d 265; Erdelyan v. State, Tex.Cr.App., 481 S.W.2d 843; Trotter v. State, Tex.Cr.App., 471 S.W.2d 822.
There being no reversible error, the judgment is affirmed.